Attachment to PTO-303
REQUEST FOR RECONSIDERATION/OTHER
12. The request for consideration has been considered but does NOT place the application in condition for allowance because:
Applicant did not amend the claims but argued that the heterocyclic compounds of Fu and those in Softschools (evidentiary reference) are distinct because Fu teaches heterocyclic compounds that are substituted with sulfo groups, mercapto groups and amino groups, in particular sulfuric acid, while Softschool teaches pH buffers are conjugated acid-base pairs, specifically weak acid and weak base pairs including pyridinium/pyridine, for example pyridine/pyridinium chloride… pyridine being the weak base and pyridinium being the weak acid… Softschool does not provide any evidence of the specific heterocyclic compounds according to Fu having pH buffer capacity (see Applicant’s arguments at page 2, paragraph 3 to page 3, paragraphs 1).
	Examiner respectfully acknowledges the arguments and notes that the preferred heterocyclic embodiments of Fu are substituted with sulfo groups, mercapto groups and amino groups (see Fu at [0040]-[0041]), however Fu also teaches that the optional six-membered heterocyclic compounds of the disclosure include pyridine in the list (see Fu at [0039]).  Furthermore, Fu teaches that the in the disclosure, it is only a simple list of above-mentioned compounds… there are still many substances not listed… but this does not mean that the unlisted compounds are not an option of the disclosure (see Fu at [0046]).  Thus, Fu teaches a heterocyclic pyridine compound.
	Moreover, one of ordinary skill would appreciate that the pyridinium/pyridine conjugated acid-base pair evidenced by Softschool refers to the equilibrium concentration of the pyridinium (PyH+) and pyridine (Py) in water as shown below.
Py + H2O [Wingdings 3 font/0x44] PyH+ + OH–
A solution with appreciable concentrations of both members of a conjugated acid-base pair could resist changes in pH, and is known as a buffer.  Thus, Softschool provide evidence of heterocyclic pyridine having pH buffer capacity.


/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735